[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit
                             No. 98-1815

  IN RE: ASOCIACION DE COMERCIANTES DEL VIEJO SAN JUAN,

                        Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF PUERTO RICO

    [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                          Before

Lynch, Circuit Judge,
Bownes, Senior Circuit Judge,
and Lipez, Circuit Judge.

 Jesus Santiago Malavet and Santiago, Malavet &amp; Santiago on brief for appellant.
 Carlos M. Sanchez La Costa on brief for appellee.

March 19, 1999

                                                Per Curiam.  Upon careful review of the record and
the briefs, we conclude that the bankruptcy court acted within
its discretion in dismissing appellant's petition for failure
to make timely filings.  See 11 U.S.C.  521(1) &amp; 1112(e).  
          Even assuming, arguendo, that appellant did not
receive the order dated August 5, and even though appellant had
requested an extension, the dismissal still was not an abuse of
discretion.  Particularly in light of the Notice to Debtor of
Filing a Petition in Bankruptcy dated July 30, 1997, appellant
could not claim ignorance of the statutory filing requirements
and the potential consequences of default.  Appellant proceeded
at its peril by disregarding those requirements,
notwithstanding the pending motion, which motion was not
supported by such good cause that appellant's lack of diligence
necessarily was excused by it or that the bankruptcy court
necessarily was bound to grant it. 
 Appellant's "motion to submit case on the pleadings"
is granted.
 Affirmed.  See 1st Cir. Loc. R. 27.1.